ERVIN, Circuit Judge,
dissenting:
Although I agree with the majority that Moss violated the consent order, his inability to comply is, in my opinion, a complete defense. I, therefore, respectfully dissent from the majority’s affirmance of the district court’s contempt order.
The Supreme Court has long recognized, as this court fails to do today, that the purpose of civil contempt is coercive rather than punitive, and that one who simply cannot comply with an order cannot be held in contempt for failing to do so. See McNeil v. Director, Patuxent Institution, 407 U.S. 245, 251, 92 S.Ct. 2083, 2087, 32 L.Ed.2d 719 (1972) (“Civil contempt is coercive in nature, and consequently there is no justification for confining on a civil contempt theory a person who lacks the present ability to comply.”); United States v. Bryan, 339 U.S. 323, 330, 70 S.Ct. 724, 730, 94 L.Ed. 884 (1950) (“Ordinarily, one charged with contempt of court for failure to comply with a court order makes a complete defense by proving that he is unable to comply.”); see also D. Dobbs, Remedies 103-05 (1973).
Maggio v. Zeitz, 333 U.S. 56, 68 S.Ct. 401, 92 L.Ed. 476 (1948), is particularly instructive in this case, for in Maggio the Supreme Court refused to allow a contempt citation to stand when compliance with a court order was impossible. Maggio, as president and manager of a bankrupt corporation, had been held in contempt for failure to comply with a turnover order, despite evidence showing that he did not have possession of the goods and hence could not comply with the order. In vacating the Second *317Circuits affirmance of the district court’s finding of contempt, the Court said:
The nature and derivation of the remedy make clear that it is appropriate only when the evidence satisfactorily establishes the existence of the property or its proceeds, and possession thereof by the defendant at the time of the proceeding. ... Conduct which has put property beyond the limited reach of the turnover proceeding may be a crime, or, if it violates an order of the referee, a criminal contempt, but no such acts, however reprehensible, warrant issuance of an order which creates a duty impossible of performance, so that punishment can follow. 333 U.S. at 64, 68 S.Ct. at 405.
Impressed by the Second Circuit’s admission of Maggio’s inability to comply,1 the Court felt it unnecessary to inquire whether that finding was justified by the evidence in the record.2
Moss’ contempt citation remains in effect, and hence his imprisonment continues, until he purges himself by paying four and a half million dollars into the district court’s registry; this is the total payment contemplated by the consent order. The record in this case reflects not only that the state of Moss’ finances left him in no position to pay such a vast sum, but also that the district court was fully aware of that circumstance. Moss swore that he was unemployed, that his receiver controlled all of his assets, that he had little money and few personal belongings, and that he was dependent on his children for support. Financial records attached to Moss’ affidavit showed that his liabilities far outweighed his assets at the time of the contempt adjudication.
The district court was aware that Moss could not comply with an order to repay such a large sum of money, as evidenced by its comment at the first contempt hearing:
[I]t’s obvious that he doesn’t have the money to pay these people back or it is apparent to me, and I am sure that some of the people who have invested in this, it is apparent to them that they are going to lose in this situation.
Transcript at 34.
The court’s remark indicates that it knew it was, in effect, requiring Moss to do the impossible in order to purge himself of contempt. In addition, the court recognized that the law allows such inability to comply to be a defense to contempt:
Well, in a civil matter to order that amount of money paid back without more assurance than I had that it would be paid back put the court in a rather bad position. People not familiar with the law do not understand why the court cannot just in this civil case incarcerate someone eternally for failing to do that [to pay]. Well, you know as a lawyer that in a civil case, I can’t do that. You know as I know, that if somebody ordered to pay that money comes in and shows that he or she is without funds and is without property, that you have to [sic] got to turn them loose.
Transcript at 249-50.
The court, then, appears to have simply attached no significance to Moss’ affidavit, even though nothing else in the record indicates that Moss did have the financial ability to comply with the order.3 In my opinion, the district court’s action raises the *318specter of the debtor’s prison this country long ago outlawed.
I would reverse.

. The Second Circuit had said, “Although we know that Maggio cannot comply with the order, we must keep a straight face and pretend that he can, and must thus affirm orders which first direct Maggio ‘to do an impossibility, and then punish him for refusal to perform it.’ ” See 333 U.S. at 59, 68 S.Ct. at 403.


. The Court did point out, however, that Mag-gio tendered evidence of his earnings for the pertinent period, of his unemployment during part of that time due to failing health, and of his family obligations and manner of living during the intervening period. He also swore that he had no real or personal property which could be used to satisfy the trustee’s demands and repeated his denial of possession.


. Interestingly enough and despite its earlier recognition that “it’s obvious that [Moss] doesn’t have the money to pay these people back or it is apparent to me,” Transcript at 34, the district court nonetheless noted:
I am sure what this [affidavit] says is that he doesn’t have any funds. Well, I’m not going to be convinced at this time.
Transcript at 252.